Citation Nr: 0031375	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a service-connected scar of the right lower leg.

2.  Entitlement to an increased (compensable) evaluation for 
a service-connected scar of the dorsum of the right foot.

3.  Entitlement to an increased (compensable) evaluation for 
a service-connected scar of the left ankle.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to May 
1960 and from January 1962 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
December 1996 rating determination by the Buffalo, New York, 
Regional Office (RO).  This case was previously before the 
Board in June 1998 and remanded for additional development 
and adjudication.


FINDINGS OF FACT

1.  The veteran does not have scars that affect limitation of 
function of the right lower leg, the dorsum of the right 
foot, or the left ankle have not been demonstrated.

2.  Neither scars with repeated ulceration nor tender and 
painful scars are currently present.

3.  The veteran's service-connected disabilities, which 
include scars of the right lower leg, the dorsum of the right 
foot, the left ankle, and an appendectomy scar, all evaluated 
as noncompensable, do not clearly interfere with normal 
employability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar of the 
right lower leg have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Code 7805 (2000).

2.  The criteria for a compensable rating for scar of the 
dorsum of the right foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Code 7805 (2000).

3.  The criteria for a compensable rating for scar of the 
left ankle have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Code 7805 (2000).

4.  The requirements for a compensable evaluation under 
38 C.F.R. § 3.324 have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 3.324 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1971 rating action, service connection was granted 
for scars of the right lower leg, the dorsum of the right 
foot and the left ankle.  Noncompensable evaluations were 
assigned to each disability.

In support of his claim for increase in July 1996 the veteran 
submitted private treatment records dated from July 1989 to 
August 1996 which primarily show treatment for unrelated skin 
disorders.  

On VA examination in September 1996 the veteran's service 
history was significant for a puncture wound to the lateral 
aspect of the right leg just below the knee level.  He was 
left with a scar in this area and some local discomfort.  He 
also sustained shell fragment wounds to both feet with the 
fragment having been removed.  He had some local discomfort 
in the feet as well.  However, his primary complaint was of 
leg and knee pain.  Examination revealed his gait was normal 
on short testing.  There was a scar noted in the lateral 
aspect of the right leg overlying the head of the fibula.  
The scar measured about 1 inch by 1/2 inch.  There seemed to be 
no underlying abnormality noted in the bone or soft tissue 
subjacent to the scar.  There was a superficial scar on the 
dorsum of the right foot and the left foot, with full range 
of motion of the toes.  The veteran complained of pain in the 
right foot aggravated by walking.  There was also some 
evidence of a chronic fungus infection of his toenails.  X-
rays revealed prominent spurs on the plantar aspects of the 
calcanei bilaterally.  The feet were otherwise negative.  

Outpatient treatment reords dated from June to September 1996 
show treatment for an unrelated skin disorder involving the 
hands, arms, elbows and knees.  

In his April 1997 substantive appeal the veteran asserted 
that he had constant pain in all the areas of his scars.  

On VA examination in July 1998 the veteran reported pain from 
his back down both legs to his feet.  There was a greater 
amount of pain in the right leg and foot.  He was unable to 
sleep on his back and had difficulty climbing stairs, 
driving, or sitting for long periods of time.  He had great 
difficulty because his legs became weak and tingly.  There 
were no scars that appeared to be poorly nourished or subject 
to repeated ulceration.  The scars were not tender when 
palpated.  It did not appear that any of the scars were 
adherent to underlying tissue and they did not seem to cause 
limitation in the function of the affected body parts.  The 
veteran complained of pain mainly in the right foot and leg 
and around the areas where the scars are located.  
Examination revealed three scars, a 3-1/2 centimeter scar on 
the aspect of the right lower leg, a 4 centimeter scar on the 
right foot and a 2 centimeter scar on the left ankle.  All 
the scars were white and flat and were surrounded by multiple 
vessels which appeared to be varicosities.  The left ankle 
was edematous.  There was no edema in the right.  

The record contains no additional documentation of complaints 
or treatment for scar residuals.


Analysis

A. Increased Evaluations

All relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000);  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected scars are currently rated 
under 38 C.F.R. § 4.118, Code 7805 based on limitation of 
function of the part affected.  The affected areas 



include, the right lower leg, the dorsum of the right foot 
and the left ankle.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  Limitation of 
extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  38 C.F.R. § 4.71a 
Codes 5260 and 5261 (2000).

Under Code 5271 a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a (2000).

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes.  38 C.F.R. 
§ 4.71a (2000).

A compensable rating may also be assigned under Codes 7803, 
and 7804 for superficial scars, which are poorly nourished, 
with repeated ulceration, or that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 Codes 7803, and 
7804 (2000).

A review of the medical evidence reveals very few, if any, 
clinical findings attributable to the scars, including when 
the veteran recently underwent VA examination in July 1998.  
Although he complained of pain mainly in the right foot and 
leg and around the areas where the scars are located, the VA 
examiner noted 



that the scars were not poorly nourished, subject to repeated 
ulcerations, or tender and were not adherent to underlying 
tissue.  Furthermore, the medical evidence does not reflect 
that at the present time, he has any demonstrable limitation 
of function of the right leg, right foot or left ankle as a 
result of the scars.  As such, noncompensable evaluations for 
the veteran's service-connected scars are the proper ratings 
under the provisions of Code 7805.  

The evidence in this case does not support the assignment of 
a compensable evaluation for the veteran's right lower leg, 
right foot and left ankle scars under any of the applicable 
Codes.  The recent evidence does not show that the scars are 
poorly nourished with repeated ulceration or that they are 
tender and painful on objective demonstration.  While the VA 
examiner noted the veteran's complaints of right foot and leg 
pain as well as pain around the areas where the scars are 
located, the areas were not shown to be both objectively 
tender and painful.  There is no evidence of the 
symptomatology required for a 10 percent rating under Codes 
7803 and 7804.  

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, as disclosed above, the 
findings on the most recent examination did not reveal an 
increase in his disabilities which would support the 
assignment of compensable evaluations.  Thus, the current 
level of disability shown is encompassed by the ratings 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, compensable evaluations are not warranted.  
Therefore a preponderance of the evidence is against the 
claims for a compensable ratings for scars of the right lower 
leg, the dorsum of the right foot and the left ankle and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).




B.  Multiple Noncompensable Service-Connected Disabilities

Under the provisions of 38 C.F.R. § 3.324, a 10 percent 
rating is warranted for two or more separate permanent 
service-connected disabilities of such character to interfere 
with normal employability, even though none of the 
disabilities may be of a compensable degree.  The 10 percent 
rating under 38 C.F.R. § 3.324 may not be combined with any 
other rating.

In addition to scars of the right leg right foot and left 
ankle, service connection has also been established for an 
appendectomy scar, also evaluated as noncompensable.  In the 
present case, the RO denied a compensable rating under this 
regulation, finding that the disabilities did not clearly 
interfere with normal employability.

The veteran claims that he experiences pain in the areas of 
his right leg, right foot and left ankle in which his 
service-connected scars are located.  However, there is no 
clear interference with employability due to any of these 
disabilities.  The veteran has not submitted any evidence 
showing that his service-connected scars interfere with his 
employability.  See Wood v. Derwinski, 1 Vet. App. at 193.  
While he does report difficulty climbing stairs, walking and 
sitting for prolonged periods, there is no indication that 
the scars have a negative impact on the veteran's employment.  
Although the veteran reports some symptoms, such as pain, the 
medical evidence shows these symtoms are due to nonservice 
connected disabilities, not from the combined effect of 
multiple noncompensable service-connected scars.  Overall the 
record indicates that the scars are productive of minimal, if 
any, impairment.  Therefore, awarding a compensable 
evaluation under 38 C.F.R. § 3.324 would be ignoring the 
rating schedule criteria regarding scars, which provide a 
noncompensable evaluation for scars of the veteran's 
severity.  Accordingly, there is no basis for the award of a 
10 percent evaluation under 38 C.F.R. § 3.324.




ORDER

Entitlement to a compensable evaluation for scar of the right 
lower leg is denied.  

Entitlement to a compensable evaluation for scar of the 
dorsum of the right foot is denied.  

Entitlement to a compensable evaluation for scar of the left 
ankle is denied.  

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -




- 1 -


